            Case 1:19-cv-01691-JDB Document 13 Filed 11/12/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  PATRICK EDDINGTON,

                         Plaintiff,

                  v.                               Civil Action No.: 19-1691 (JDB)

  FEDERAL BUREAU OF
  INVESTIGATION, et al.,

                         Defendants.


                                      JOINT STATUS REPORT

       Pursuant to this Court’s October 17, 2019 Order, the Parties jointly provide the Court

with the following status report in this Freedom of Information Act (“FOIA”) matter:

       1.       This matter arises out of FOIA requests Plaintiff submitted to the Federal Bureau

of Investigation (“FBI”) and the National Archives and Records Administration (“NARA”). See

Compl. ¶ 1. According to the Complaint, these requests sought “records on Richard Masayuki

Kotoshirodo, a now-deceased Japanese American who assisted the Imperial Japanese Navy in its

undercover espionage operations during the months immediately before the attack on Pearl

Harbor.” Id.

       2.       Plaintiff filed his Complaint on June 10, 2019, see ECF No. 1, and Defendants

filed their Answer on July 22, 2019, see ECF No. 9. On September 11, 2019, the Court issued its

Order directing the Parties to meet and confer and file this Report. See ECF No. 11.

       3.       As Defendants have explained to Plaintiff, NARA completed processing

Plaintiff’s request, locating and processing 345 pages of responsive records. Of these, NARA

determined that 340 pages may be released in full and five pages may be released in part
            Case 1:19-cv-01691-JDB Document 13 Filed 11/12/19 Page 2 of 4




pursuant to FOIA Exemptions 6 and 7(D). As these are archival records, Plaintiff was required

to either agree to pay for their copying or to copy them himself at NARA’s reading room.

Plaintiff informed Defendants that he has now obtained the NARA records. The Parties agree to

confer about the release to identify what, if any, Issues remain for further proceedings with

respect to the NARA request.

       4.       For the FBI, it has also completed its search for responsive records, locating four

pages of responsive records. The consultation process regarding these pages is now

complete. The FBI released these pages in full, with the exception of one withholding made

pursuant to FOIA Exemption 6/7(C). The Parties agree to confer about the release to identify

what, if any, issues remain for further proceedings with respect to the FBI request.

       5.       To allow the Parties to confer about Defendants’ processing of Plaintiff’s

requests, the Parties respectfully request that the Court enter the accompanying Proposed Order,

which provides that they will file another status report by December 12, 2019, updating the

Court on the matter and proposing schedule for further proceedings.

November 12, 2019                             Respectfully Submitted,

                                              JESSIE K. LIU
                                              D.C. Bar No. 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar No. 924092
                                              Chief, Civil Division

                                              By: /s/ Brian J. Field
                                              BRIAN J. FIELD
                                              D.C. Bar No. 985577
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2551
                                              Email: brian.field@usdoj.gov

                                                  2
Case 1:19-cv-01691-JDB Document 13 Filed 11/12/19 Page 3 of 4




                           Counsel for Defendant

                           By: /s/ Joshua Hart Burday
                           Joshua Burday D.C. Bar No. IL0042
                           Matt Topic D.C. Bar No. IL0037
                           Merrick Wayne D.C. Bar No. IL0058
                           LOEVY & LOEVY
                           311 North Aberdeen, 3rd Floor
                           Chicago, IL 60607
                           312-243-5900
                           foia@loevy.com

                           Counsel for Plaintiff




                              3
            Case 1:19-cv-01691-JDB Document 13 Filed 11/12/19 Page 4 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  PATRICK EDDINGTON,

                            Plaintiff,

  v.                                                  Civil Action No.: 19-1691 (JDB)

  FEDERAL BUREAU OF
  INVESTIGATION, et al.,

                            Defendants.


                                         [PROPOSED] ORDER

          Upon consideration of the Parties’ Joint Status Report, and the entire record herein, it is

hereby:

          ORDERED that the Parties shall file another status report by December 12, 2019, which

shall include a proposed schedule for further proceedings.

SO ORDERED.



Date                                                    United States District Judge
